Citation Nr: 1450929	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS).  

3.  Entitlement to an initial compensable rating for service-connected hallux valgus of the right foot.  

4.  Entitlement to an initial compensable rating for service-connected hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Board remanded the claims for additional evidentiary development.  In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

When the Veteran initially filed his claim for bilateral foot disabilities in 2006, his primary assertion was that he had gout of service origin.  Review of the record reflects that service connection was subsequently granted for bilateral hallux valgus of each of the lower extremities (claimed as gout) in a July 2007 rating decision.  The record shows that his bilateral foot condition is rated pursuant to hallux valgus criteria.  At the September 2014 hearing, the Veteran continued to assert that he has gout of service origin.  The Board's review of the file shows that there is a diagnosis of the condition (see, e.g., VA records dated in January 2014).  Clearly, the Veteran continues to claim that he has bilateral gout of service origin.  However, the issue has not been properly developed or certified for appellate consideration.  This matter is referred to the RO for such further action as is deemed appropriate.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim which has also been considered.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below.  That claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected IBS is manifested by severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

2.  Throughout the appeal period, the Veteran's right foot hallux valgus and left foot hallux valgus have been manifest by no more than mild symptoms that are not the equivalent of amputation of the right or left great toe.  He has not undergone surgical resection of the metatarsal head of either extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for IBS, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, Diagnostic Code (DC) 7319 (2014).  

2.  The criteria for a compensable initial disability rating for right hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b), 4.14, 4.71a, DC 5280 (2014).  

3.  The criteria for a compensable initial disability rating for left hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b), 4.14, 4.71a, DC 5280 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2014).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Veteran's appeals for higher initial ratings for IBS and hallux valgus of the right foot and the left foot arise from his disagreement with the initial evaluations following the grants of service connection.  Thus, they are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Review of the record reflects that VCAA notice regarding the service connection claims was furnished to the Veteran in January 2007.  In so providing, the courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2014) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

The June 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant DCs for rating the disabilities at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities addressed in this decision.  

Moreover, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  In the present case, STRs, private treatment records, VA treatment records, and the Veteran's statements and testimony have been obtained and associated with the claims file.  

Further, VA provided examinations in November 2012 and August 2014 to obtain medical evidence as to the current severity of the Veteran's IBS and bilateral hallux valgus.  The examinations are adequate because they were performed by medical professionals and were based on a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning the Veteran's IBS and hallux valgus.  The VA examiners described the symptoms and manifestations due to the disabilities.  The VA examiner reported whether the disabilities caused functional impairment or functional limitation.  The examination reports are accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

The appellant was afforded the opportunity to testify at a video conference hearing before a VLJ in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to increased evaluations.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims decided herein and VA met its duty to assist the Veteran.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


IBS

In a July 2007 rating decision, the RO granted service connection for IBS and assigned a 10 percent rating effective from March 1, 2007.  The 10 percent rating was assigned pursuant to DC 7319.  

Under DC 7319, a 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe IBS when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent rating for his service-connected IBS for the period since service connection was granted.  All reasonable doubt has been resolved in the Veteran's favor in making this determination.  

The Veteran's 10 percent disability rating was primarily based on clinical findings when the Veteran was examined by VA in February 2007.  At that time, the Veteran complained of intermittent central lower abdominal pain in the infraumbilical region.  He said that after he ate, he would have a bowel movement (BM) within five or ten minutes.  He would have 6-7 BMs per day.  Most of these were formed, but occasionally he had diarrhea.  His symptoms sometimes lasted for a month and then would be gone for 5-6 months.  

In a September 2007, statement, the Veteran said that his statements at the 2007 VA examination were misunderstood.  He explained that while he experienced constipation about every six months which required medication, he had daily problems associated with his IBS.  At least five times per week, he had loose stools.  He took calcium supplements because he could not drink milk without immediate movement.  He was restricted after eating in that he had to have a BM which was usually a mix of diarrhea and some solids.  


The Veteran's IBS was reevaluated during a November 2012 examination.  The Veteran reported abdominal distress about once per week.  He reported monthly constipation and occasional diarrhea.  He was sensitive to milk products.  He experienced alternating diarrhea and constipation.  The episodes were described as occasional.  The number of exacerbations was listed as 5 within the last 12 months.  

VA records dated in April 2013 reflect that the Veteran continued to have daily symptoms of loose stools up to 5-0 times per day.  Anything taken to circumvent this led to almost complete constipation.  There was no bleeding noted.  Additional VA record dated in January 2014 reflects that the Veteran continued to experience ongoing issues with his IBS.  

VA examination in August 2014 shows that the Veteran complained of alternating diarrhea and constipation and abdominal distension.  He experienced frequent abdominal distress or exacerbations.  He needed to be near a bathroom.  

At the September 2014 hearing, the Veteran and/or his representative reported that the Veteran continued to have multiple liquid stools on a daily basis.  He occasionally soiled his pants (about twice per month).  He still had to evacuate his bowels within five minutes of eating.  Prior to having explosive stools, he had sharp abdominal cramping and bouts of constipation.  

Based on the foregoing, for the entire period on appeal, the Board concludes that the Veteran's IBS more nearly approximates the criteria for a 30 percent rating, but no higher.  All reasonable doubt was resolved in the Veteran's favor in making this decision.  The Board also observes that the 30 percent evaluation contemplates severe symptoms and more or less constant abdominal distress and is the highest rating possible under DC 7319.  Nevertheless, the Board has considered whether an increased evaluation would be in order under other relevant DCs.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Another potentially applicable code for application is DC 7332 for impairment of sphincter control, as the Veteran is service connected for IBS.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  Complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, DC 7332 (2014).  However, extensive leakage and fairly frequent involuntary bowel movements have not been shown in this case.  Nor has complete loss of sphincter control been shown.  Accordingly, entitlement to a rating of 30 percent rating, but no higher, is granted for the Veteran's service-connected IBS.  38 C.F.R. §§ 4.7, 4.114 (2014), 
DC 7319.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's IBS is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

In this case, the Board finds that the rating criteria to evaluate his IBS reasonably describe the Veteran's disability level and symptomatology, and he has not argued to the contrary.  As noted above, the frequency and severity of his IBS has been addressed; therefore, his disability level is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  Moreover, there are higher ratings available under another DC, but the Veteran does not have such symptomatology.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Hallux Valgus

As noted above, the Veteran is in receipt of initial noncompensable ratings for his right foot hallux valgus and left foot hallux valgus from March 1, 2007.  Under DC 5280, unilateral hallux valgus warrants a maximum 10 percent rating if it is severe and equivalent to amputation of the great toe or after surgical resectioning of the metatarsal head.  

Medical evidence reflects that throughout the appeal period, the Veteran's right or left hallux valgus has not resulted in severe symptoms, equivalent to amputation of the right or left great toe, and the Veteran has not had undergone surgical resectioning as a result of this bilateral foot condition.  

Specifically, it is pointed out that the condition of bilateral hallux valgus was noted upon VA examination in February 2007.  At that time, the Veteran stated that when pain occurred in his big toes, he experienced aching, tingling, and numbness in the distal medial halves of each foot.  Walking barefoot was uncomfortable.  His right foot was somewhat worse than the left.  He did not wear inserts or use any corrective shoes or braces.  This condition did not affect his daily activities.  Examination showed mild tenderness at the plantar surface of the metatarsophalangeal joint on each foot.  There was bilateral full flexion and extension of the great toes without pain and with normal sensation.  Mild hallux valgus deformity was diagnosed in each foot.  

Subsequently dated VA records include VA examination reports in November 2012 and August 2014.  In 2012, there was no foot pain on examination with foot movement and with palpation of both feet.  There was normal arch and gait.  It was noted that X-rays showed mild hallux valgus but no other abnormality.  In 2014, the examination findings included bilateral hallux valgus.  It was noted that the Veteran had orthotics.  He experienced pain at the base of the great toes which worsened with increased activity.  The symptoms were described as mild to moderate.  There was pain on evaluation of both feet with weakened movement, excess fatigability, and pain on weight-bearing which significantly limited functional ability during flare-ups or when the either foot was used repeatedly.  The use of assistive devices was denied.  The examiner noted that there was no functional impairment of an extremity such that effective function remained other than that which would be equally well served by an amputation with prosthesis.  While the report also reflects degenerative changes of the feet based on findings made at the time of the "prior exam," it is noted by the Board that in 2012, X-rays were reported to show no abnormality other than mild hallux valgus.  

At the September 2014 hearing, the Veteran testified that he experienced foot pain.  The Veteran associated many of his lower extremity complaints as being related to gout.  As already noted, that claim is being referred to the RO for further development.  

Based on a thorough review of the evidence of record, the Board concludes that a compensable rating for either foot is not warranted under DC 5280.  The record fails to demonstrate that the Veteran has undergone surgery on his feet.  Further, there was active motion in the metatarsophalangeal joint of the right and left great toes at the February 2007 VA examination, and in 2012, there was no foot pain on examination with foot movement and with palpation of both feet.  There was normal arch and gait.  Moreover, findings at the 2014 examination continued to reflect mild to moderate symptoms.  The evidence does not show severe symptoms with functional equivalent to amputation of the great toes at any time.  As such, the evidence does not support that the Veteran's right or left hallux valgus is severe enough to be compensable under DC 5280.  

The medical evidence of record also does not show that the Veteran has moderate foot injuries or greater to warrant a compensable evaluation under DC 5284.  As noted above, he had normal arch and gait in 2012.  In 2014, it was noted that the Veteran experienced foot pain with prolonged standing and walking, and that there was some functional loss associated with this pain, the Board finds that the evidence shows the Veteran's bilateral hallux valgus is at most mild and does not manifest with any significantly disabling symptoms.  Therefore, the evidence does not support that the Veteran's hallux valgus is severe enough to be compensable under DC 5284.  

The Board has considered whether there are other potentially applicable DCs.  However, service connection been not been established for flat feet, a weak foot, claw foot, metatarsalgia, hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  Indeed, there is no indication from the pertinent medical evidence (as outlined above) that the Veteran's service-connected bilateral hallux valgus has been productive of any of these conditions.  Accordingly, the Board finds no basis for the assignment of higher or separate evaluations under DCs 5276, 5277, 5278, 5279, 5281, 5282, or 5283.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).  Further, the Veteran's disability has been diagnosed as right and left hallux valgus, and there is no other evidence of trauma (other injury) to the feet so DC 5284 is not for application.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of initial compensable ratings for right or left foot hallux valgus.  The Board has also considered whether extraschedular consideration is warranted due to his foot problems.  In this regard, the schedular evaluation as to these claims is not inadequate.  Higher ratings are provided for more severe manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disabilities.  The effects of pain and functional impairment have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The effects of the Veteran's bilateral hallux valgus have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.  

As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply, and the claims for compensable disability ratings for right and left hallux valgus must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for IBS is granted, subject to laws and regulations governing payment of VA monetary benefits.  

Entitlement to an initial compensable rating for service-connected hallux valgus of the right foot is denied.  

Entitlement to an initial compensable rating for service-connected hallux valgus of the left foot is denied.  


REMAND

Unfortunately, another remand is required in this case as to the issue of entitlement to service connection for sleep apnea.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2014).  

With regard to the issue of service connection for sleep apnea, it is noted that a VA examination was conducted in November 2012 to address this medical question.  It was the examiner's opinion that it was less likely than not that the Veteran's sleep apnea was of service origin.  For rationale, she noted that there was no evidence of sleep apnea or associated complaints in the STRs or until several years after service.  Also of record are statements and/or testimony by the Veteran wherein he claimed that he did experience inservice fatigue, irritability, and sleep problems during service.  In support of these assertions are 2011 statements by his spouse and by a fellow serviceman.  His wife asserted that his sleep problems began during the late 1990s.  The fellow serviceman recalled that the Veteran was always tired during service because he was unable to sleep.  In fact, he often nodded off at conferences and meetings.  Sometimes, he even snored.  

It is the Board's conclusion that the November 2012 examiner did not fully assess the lay assertions summarized above in providing her opinion.  The statements by the Veteran, his wife and fellow serviceman corroborate his testimony that he had sleep problems during service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a careful review of the entire record, the Board finds that additional opinion is required to determine the nature and likely etiology of sleep apnea.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an addendum VA opinion from the same VA examiner who conducted the Veteran's November 2012 VA sleep apnea examination.  If this VA examiner is not available, the RO should arrange for a VA examination from an examiner with appropriate expertise.  The claims file and a copy of this remand should be made available to the examiner for their review.  

Based on the November 2012 examination and current review of the record, the examiner should answer the following questions:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed sleep apnea is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service? 

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing the opinion, the examiner should address the significance of the lay statements that indicate sleep impairment during service as summarized above.  This includes the wife's statements that the Veteran had sleep impairment in the late 1990s and the fellow serviceman's recollections that the Veteran was so sleepy during service that he often fell asleep at meetings and would snore.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  After completion of the above, readjudicate the issue of entitlement to service connection for sleep apnea on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


